DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, 14, 31-33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al. (Hereinafter "Karafin") US Patent Application Publication No. 2022/0026733 in view of Lapstun US Patent Application Publication No. 2020/0012090.

Referring to claim 1, Karafin teaches an adaptive lens assembly [1202 of fig. 12; 0225], configured to exert polarization-dependent optical power to linearly polarized light [1500 of fig. 15; 0243], 
wherein a birefringent lens and an isotropic lens contacting each other to form a conformal interface therebetween [0349-0350 of fig. 26; 0376; 0532-0533; 0540-0546], and 
wherein the adaptive lens assembly is configured to be selectively switched between a plurality of states having different optical powers [0514-0518; 0548]. 
However, Karafin does not explicitly teach a lens stack. Lapstun teaches lens stacks [0592-0595].
It would have been obvious to one of ordinary skill in the art to add the features of Lapstun to the system of Karafin as an essential means to emit the set of beams via the subset, thereby to display to the viewer a time-varying optical light field representative of the set of view images.

Referring to claim 14, all limitations of this claim have been addressed in the analysis of claim 1 above, further teaches a waveguide assembly configured to guide light in a lateral direction parallel to an output surface of the waveguide assembly [Karafin, 0345], the waveguide assembly further configured to outcouple the guided light through the output surface [Karafin, 0017-0020], and an adaptive lens assembly disposed on a first side of the waveguide assembly, the adaptive lens assembly disposed to receive outcoupled light from the waveguide assembly [Lapstun, 0805-0809; 0815; 0844].

Referring to claim 6, Karafin and Lapstun teach the invention substantially as claimed, wherein the birefringent lens is a Fresnel lens comprising a plurality grooves formed therein, and wherein adjacent ones of the grooves define a Fresnel zone of the Fresnel lens [Karafin, 0298-0330; 0384; 0432].

Referring to claim 7, Karafin and Lapstun teach the invention substantially as claimed, wherein the plurality of grooves comprise concentrically circular grooves [Karafin 610 of fig. 6].

Referring to claim 8, Karafin and Lapstun teach the invention substantially as claimed, wherein the plurality of grooves comprise parallel grooves extending in a direction parallel to a major surface of the lens stack [Karafin, 0345]. 

Referring to claim 9, Karafin and Lapstun teach the invention substantially as claimed, wherein the birefringent lens comprises liquid crystals (LCs) [Karafin, 0164; 0202; Lapstun, 0550; 0554].

Referring to claim 10, Karafin and Lapstun teach the invention substantially as claimed, wherein LC molecules of the birefringent lens are substantially aligned in a lateral direction parallel to a major surface of the lens stack [Karafin, 0345].

Referring to claim 31, Karafin and Lapstun teach the invention substantially as claimed, wherein the display device is disposed in a head mounted display [HDM, 0110-0111].

Referring to claim 32, Karafin and Lapstun teach the invention substantially as claimed, further comprising a frame configured to be supported on a head of the user [Lapstun, 870 of fig. 56B]. 


Referring to claim 33, Karafin and Lapstun teach the invention substantially as claimed, wherein at least a portion of the display device is transparent and disposed at a location in front of a user's eye when the user wears the display device such that the transparent portion transmits light from a portion of the environment in front of the user and the display device to the user's eye to provide a view of the portion of the environment in front of the user and the display device [Karafin, 0404 of fig. 33A-33D].

Referring to claims 35 and 36, Karafin and Lapstun teach the invention substantially as claimed, wherein the lens stack comprises a Fresnel lens [Karafin, 0298-0330; 0384; 0432]. 

Referring to claim 37, Karafin and Lapstun teach the invention substantially as claimed, wherein 37. The adaptive lens assembly of claim 6, wherein the grooves form abrupt discontinuities in the thickness of the birefringent lens [Karafin, 0166; Lapstun, 0465]. 

Referring to claim 38, Karafin and Lapstun teach the invention substantially as claimed, wherein the grooves comprises straight groove [Karafin, 0298-0330; 0384; 0432].

Allowable Subject Matter
Claims 2-5, 11-13, 15-30, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691